Citation Nr: 0422992	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-15 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than January 2, 2001 
for the grant of nonservice connected pension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board notes that the VA General Counsel has held that the 
notice provisions of the VCAA are not applicable to earlier 
effective date claims.  See VAOPGCPREC 8-2003 (holding that 
"[i]f, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  Cf. Huston v. Principi, 17 Vet. App. 
195, 202 (2003); see also Livesay v. Principi, 15 Vet. App. 
165 (2001).

In the present case it cannot be determined that the veteran 
was provided with notice of the VCAA at the filing of his 
original claim, which was a claim for entitlement to 
nonservice connected pension.  Upon review of the evidence of 
record, the Board finds that the claims file is incomplete.  
Additional development is therefore necessary before 
appellate action may be completed in this case.

The claims file presents an application for pension, dated in 
August 2001 and received by the RO in the same month.  The 
claim reflects that the veteran was hospitalized in August 
2001, and that he was last employed in October 2000.  Based 
on VA and private medical records, the RO determined in a 
September 2001 rating decision that the veteran was 
permanently and totally disabled due to diagnoses of diabetes 
mellitus with retinopathy and neuropathy, high blood 
pressure, and depression, and granted nonservice-connected 
pension, effective August 22, 2001, which was the date the 
veteran's claim was received.

In April 2002, the veteran requested an effective date of 
November 14, 2000 for the claim of nonservice connected 
pension, indicating that he had filed his claim for the 
benefit on this date.  He further stated that the RO had 
acknowledged receipt of his claim with a letter dated in 
January 2001.  The RO responded with an August 2002 rating 
decision that it had no record of an earlier claim, and that 
an earlier request for evidence to support the earlier 
effective date had not yet been received.

In August 2002, the veteran filed a notice of disagreement, 
providing copies of two letters sent to him by the RO.  The 
first is dated in January 2001 and acknowledges receipt of 
the veteran's claim:

We have received your application for 
benefits.  It is our sincere desire to 
decide your case promptly.  However, as 
we have a great number of claims, action 
on yours may be delayed.  We are now in 
the process of deciding whether 
additional evidence or information is 
needed.  If we need anything else from 
you, we will contact you, so there is no 
need to contact us in the meantime.

The second is dated in March 2001 and acknowledges the 
veteran's claim for pension:

We are still processing your application 
for PENSION.  We apologize for the delay.

Accordingly, the RO issued a rating decision in February 2003 
in which it granted an effective date of January 2, 2001 for 
the grant of nonservice-connected pension.  As this grant of 
an earlier effective date does not constitute a full grant of 
all benefits possible under the regulations, and as the 
veteran has not withdrawn his claim, the issue concerning 
entitlement to an effective date coincident with the receipt 
of his original claim by the RO is still pending.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The veteran continues to argue that the effective date for 
the grant of his nonservice-connected pension should be the 
date he filed his claim.  However, the claims file contains 
no claim other than the one filed by the veteran in August 
2001.  Notwithstanding, the evidence of record clearly 
demonstrates that the RO received a claim prior to this.  The 
January 2001 and March 2001 letters, addressed to the veteran 
from the RO, establish that the RO was in receipt of a claim 
for pension benefits at some point prior to the January 2, 
2001 letter.  Moreover, the evidence of record reveals that 
the veteran was, unemployed in fact, and permanently and 
totally disabled by medical evidence, as early as October 
2000.  A report of contact for homeless veterans, filled out 
by the RO in August 2001, shows that the veteran was homeless 
effective in November 2000 and last employed in October 2000.  
His annual income was $0.00.  A completed "Request for 
Employment Information in Connection with Claim for 
Disability Benefits," provided by the veteran's last 
employer, shows that the veteran was terminated in October 
2000.  Finally, private medical evidence dated in November 
2000 shows that the veteran was found to be permanently and 
totally disabled due to diagnoses of diabetes mellitus, type 
I, diabetic neuropathy, diabetic retinopathy, and periphero-
vascular insufficiency.  

Because it is clear from the record that the RO received a 
claim for benefits from the veteran prior to January 2, 2001, 
the Board finds the RO must make a search for the remainder 
of the veteran's claim file, to include the original claim.  
If the RO cannot find the claim, it must accord the veteran 
the benefit of the doubt, considering all evidence of record, 
including its January 2001 acknowledgement of the receipt of 
a claim, clearly filed before the date of the issuance of the 
acknowledgement of same, and the other evidence of record, 
including medical evidence of disability and evidence of 
unemployment.  See 38 C.F.R. § 3.102 (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and VAOPGCPREC 7-
2004.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue on appeal.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for an effective date earlier 
than January 2, 2001 for the grant of 
entitlement to nonservice-connected 
pension; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the appellant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  Furthermore, the appellant 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claims, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  

2.  The RO should make a search for the 
remainder of the veteran's claims file, 
to include the original claim filed prior 
to January 2, 2001, and any other 
documentation. 

3.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for an 
effective date earlier than January 2, 
2001 for the grant of entitlement to 
service connection for nonservice 
connected pension.  If the RO cannot find 
the veteran's original claim received 
prior to January 2, 2001, the RO must 
give appropriate consideration to the 
evidence of record, and to the doctrine 
of benefit of doubt in establishing the 
effective date, according to 38 C.F.R. 
§ 3.102 (2003).  

Moreover, the RO's consideration of the 
doctrine of benefit of the doubt under 38 
C.F.R. § 3.102 must be documented on 
readjudication.  

4.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




